 22DECISIONS'OF NATIONAL-LABOR RELATIONS BOARDMoench Tanning Co., Inc.andLocal44,LeatherWorkers Or-ganizing Committee,CIO, Petitioner..CaseNo. 3-RC-1514.September 8,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National'Labor 'Relations Act, a hearing was held before Bernard Marcus,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Meat Cutters contends that a current contract between theEmployer and International Fur & Leather Workers Union of theUnited States and Canada, Local 44, hereinafter referred to asIFLWU, to which, under a recent merger, it has allegedly succeededas the union party, constitutes a bar to this proceeding.The Peti-tioner asserts that the contract is inoperative as a bar because (1)-the agreement contains a maintenance-of-membership clause and wasentered into by a noncomplying local union; and (2) a schism occurredwithin the contracting union.'The record discloses that on July 15, 1953, the Employer and theIFLWU and its Local 44 negotiated a collective-bargaining contractcovering the employees here.involved, effective April 1, 1953, to Aprilk1, 1954.On December ,6, 1954, Local 44, IFLWU ratified a supple,-,mental agreement previously entered into by the parties on November'17, 1954, which, in addition to extending the original contract toApril 1, 1956, incorporated a maintenance-of-membership clause.'WeIThe hearing officer permitted Amalgamated Meat Cutters&Butcher Workmen of NorthAmerica,AFL, hereinafter referred to as Meat Cutters, and its Local 44-L, to interveneat the hearing.Subsequent to the hearing,however, the Meat Cutters filed with the Boarditsmotion to substituteLocal34 in place of Local 44-L, as joint Intervenor with theMeat Cutters.As this motion does not appear to prejudice any party and is unopposed,we hereby grant the substitution2 In view of our determination herein, we find it unnecessary to decide whether theMeat Cutters, under the alleged merger,has in fact succeededthe IFLWUas party to thecontract,or what rights, if any, it may have received from the IFLWU.Nor do we passupon the Petitioner's contention that a schism occurred within the ranks of the contract-ing union.,Ward Baksng Company,101 NLRB 419.S This clause,in effect, constitutes a modified union-shop agreement and reads as follows :.Section 2.'',All employees'who `after the effective date of this Agreement completeninety(90) days of service with the Company shall, as a condition of employment,join the Union,and pay dues and general assessments for at least one (1),year.:;How-ever, not less than ten(10) days nor more than twenty(20) days prior to the endof the one(1) year period he has worked after completing the ninety(90) day periodmentioned above, the employee has the right to withdraw from Union membershipand to discontinue paying dues and assessments without any effect on his employment114 NLRB No. 10. MOENCH -TANNING CO., INC.23are administratively advised that Local 44's compliance with thefiling requirements of Section9.(f), (g) iand (h) of the Act lapsedon March 31, 1951.Section 8 (a) (3) of the Act, as amended in October 1951, sanctionsa union-security clause provided that- "at the time the agreement wasmade or within the preceding twelve months (the contracting union)has received from the Board a notice of compliance with Section 9 (f),(g), and (h)" of the Act. Thus, the Board holds that where a con-tracting local union.was not in compliance during the period requiredby the statute, the contract constitutes no bar to a present determina-tion of representatives.'The Intervenor contends that this rule should not apply in theinstant case because the Petitioner was instrumental in achieving,"through the officers of the local union whom it had recruited as itsconcealed agents," the loss of the local's compliance status.As therecord discloses that the contracting union's compliance lapsed beforethe supplemental agreement containing the union-security clause wasexecuted, and prior to any local CIO activity, we find no evidence inthe record to support the Intervenor's assertion.The Meat Cutters further asserts that the Petitioner's demand forrecognition on March 8, 1955, resulted in the suspension of the union-security clause before the 90-day period granted to new employeescould become effective.As the Local 44 membership duly ratified thesupplemental agreement on December 6, 1954, thus rendering theunion-security provision effectiveas ofthat date, we find this con-tention without merit.Finally, the Meat Cutters argues that the contract was executed bythe IFLWU, as well as Local 44, and, as the IFLWU was in com-pliance at the time, the agreement is valid as to the IFLWU.How-ever, this too we find to be without merit, for the Board has ruledthat the legal consequences flowing from a local's noncompliance statusattach to the contract.'Accordingly, as the contracting local in theinstant case was not in compliance during the period required by thestatus by notifying both theTinion andthe Companyby registered mail to that effect.If he elects to remain,then continuetomaintain Union membershipin good standingto the extentof paying dues andgeneral assessmentsfor the lifeof this Agreement.All employees currentlymembers ofthe Unionin good standing,shall as a condi-tion of employment under this Agreement,maintain membership in the Union forthe life of this Agreement.All employees who have completedninety (90) days ormore of continuous service withthe Companyon the effective date of this Agreementand who arenot members of the Union will not berequired,as a condition of employ-ment, to jointhe Union.However,any such employee who thereafter joins the Unionmust, as a condition of employment,maintain his membership in good standingthereafter for the life of this Agreement.SeeD.M. BarePaperCompany,99NLRB 1487at 1488;Caribe Plastics Corp.,107NLRB7;WestinghouseElectric Corporation,102 NLRB275 at 276,footnote 1; andFein'sTin Can Co., Inc.,99 NLRB 158 at 159.6 Fein's Ton Can Co., Inc, supra. 24DECISIONS ' OF NATIONAL LABOR- RELATIONS BOARDstatute, which defect in the.contract was not cured prior to the filingof the petition,' we find the contract herein no bar to this proceeding.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, as stipulated by the parties, that the following employeesof the Employer constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees, including janitors,truckers, and sweepers employed by the Employer at its Gowanda,New York, plant, but excluding executives, foremen, subforemen orstrawbosses, office clerical employees, guards, and supervisors as definedin the Act.[Text of Direction of Election 7 omitted from publication.]9 Cf.New Idea, Division of Avco Manufacturing Corporation,106 NLRB 1104.The caseofG.Mathes,Division of Lewin-Mathes Company,105 NLRB 911, relied upon by theIntervenor,is not in point,inasmuch as in that case it appearsthatthe defect of non-compliance was cured before the Board proceeding commenced.7We shall,based upon its alleged contractual interest,permit the Meat Cutters toappear on the ballot.A. Siegel & Sons, Inc,94 NLRB471 at 472-473 ;PaciffeTankers, Inc.,81 NLRB 325 at 326. In the absence of any showing that confusion will result fromallowing the Meat Cutters to appear on the ballot jointly with its Local 34, a complyinglocal union, we shall so designate the Meat Cutters on the ballot in harmony with themotion for substitution referred to heretofore.SeeGeneral Motors Corporation,88 NLRB450,at 457-458.St. Louis Lithographing CompanyandLocal#5,AmalgamatedLithographers of America,CIO, Petitioner.Case No. 14-RC-2788.September 8,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph H. Solien, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Employer is a Missouri corporation engaged in the businessof producing printed materials by the lithographic process at its plantlocated in St. Louis, Missouri.The Petitioner seeks a unit of litho-114 NLRB No. 9.